Case 2:19-cv-13574-PDB-MJH ECF No. 3 filed 12/06/19     PageID.7   Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN


Dennis Bogner

            Plaintiff,

vs.                                  Case No. 2:19-cv-13574-PDB-MJH
                                     Hon.

Aetna Life Insurance Company

            Defendant.

_________________________________________________/
Serafini, Michalowski, Derkacz & Associates
PATRICK DERKACZ (P48988)
Attorney for Plaintiff
44444 Mound Road, Suite 100
Sterling Heights, MI 48314
(586) 264-3756
_________________________________________________/

                         PLAINTIFF'S COMPLAINT

      NOW COMES Plaintiff, Dennis Bogner, by and through his attorneys,

Serafini, Michalowski, Derkacz & Associates, and for his Complaint against

Defendant, Aetna Life Insurance Company, states to the Court as follows:

1.    This is a civil complaint brought under ERISA Section 502, 29 USC 1132

regarding breach of the terms of an employee benefit plan, for the purpose of

compelling Defendant to provide certain disability insurance benefits in the

amounts and at the coverage levels promised and for an accounting, recovery of
Case 2:19-cv-13574-PDB-MJH ECF No. 3 filed 12/06/19      PageID.8    Page 2 of 6



damages, costs, and attorney fees incurred as a consequence of Defendant’s

failure to do so.

2.    Plaintiff, Dennis Bogner is a resident of the City of Holly, State of

Michigan.

3.    Defendant, Aetna Life Insurance Company, (hereinafter "ALIC") is

domiciled in the State of Connecticut and conducts business in Wayne County,

Michigan.

4.    At all times pertinent hereto, Plaintiff, Dennis Bogner, was employed by

Ricoh USA, Inc.

5.    Defendant, ALIC issued a group long-term disability insurance plan

covering employee of Ricoh, USA, Inc including Plaintiff.        The plan is a

welfare benefit plan allegedly governed by the Employee Retirement Income

Security Act of 1974 ("ERISA"), 29 USC 1001 et. seq.

6.    Defendant reviewed this claim with a conflict of interest as it was

obligated to both review the claim and pay benefits if the claim(s) was

approved.

7.    Plaintiff, Dennis Bogner is a participant and eligible employee within the

meaning of the aforementioned ALIC disability policy within the meaning of

ERISA by virtue of his employment with Ricoh.

8.    That the above plan provided disability income benefits.
Case 2:19-cv-13574-PDB-MJH ECF No. 3 filed 12/06/19        PageID.9   Page 3 of 6



9.    Plaintiff, Dennis Bogner, has multiple medical problems including

Occipital neuralgia, Ataxia, Parkinsonism, Vertigo and Intractable Migraine

headaches.

10.   Despite extensive treatment he continues to experience severe disabling

pain and problems.

11.   Plaintiff’s medical disability prevented him from performing the duties

required of his own or any occupation and he remains disabled and entitled to

disability benefits as he is unable to work in his own or any occupation within

the meaning of the aforementioned disability policy.

12.   Plaintiff’s   treating   physicians   authored   medical   records   clearly

establishing Plaintiff’s disability from his own or any occupation.

13.   The administrative record is replete with other references of permanent

restrictions acknowledged by Plaintiff’s treating physicians and Defendant’s

own employees and agents.

14.   Defendant denied Mr. Bogner’s claim for disability benefits

15.   Plaintiff, Dennis Bogner, timely appealed the denial of Plaintiff's

disability claim.

16.   Contrary to the overwhelming evidence, Defendant upheld its decision

denying benefits. There was sufficient evidence supporting his continued

disability, including medical records from multiple treaters confirming his

disabling medical conditions.
Case 2:19-cv-13574-PDB-MJH ECF No. 3 filed 12/06/19         PageID.10    Page 4 of 6



17.    There can be no dispute over whether or not Plaintiff’s treating

physicians have disabled him from his own or any occupation.

18.    Defendant’s decision to deny this claim is without support. The only

reasonable explanation for Defendant’s denial of this claim is bias, self-dealing

and/or a complete absence of due process.

19.    The amount in controversy is less than of $25,000, excluding costs,

interest and attorney fees and this action is otherwise within the jurisdiction of

this court.

                                 COUNT I

      ACTION UNDER ERISA sec. 502(A)(1)(B), 29 USC 1132(a)(1)(B)
                TO RECOVER FULL BENEFITS


20.    Plaintiff incorporates herein by reference Paragraphs 1-19 as if fully set

forth herein.

21.    Defendants’ denial of Plaintiff, Dennis Bogner’s, claim for disability

payments as described above constitutes a breach of said policy and is a direct

violation of the terms of the Plan and the Employee Retirement Income Security

Act of 1974, 29 USC 1001 et seq.

21.    Defendants’ actions in denying Plaintiff’s employee benefits but not

complying with the requirements of 29 C.F.R. sec. 2560.503-1(f-i) is in

violation of Plaintiff’s procedural due process rights under ERISA and each and

every one of its fiduciary duties set forth above.
Case 2:19-cv-13574-PDB-MJH ECF No. 3 filed 12/06/19        PageID.11    Page 5 of 6



22.   Defendants’ violation of ERISA by failing to comply with the procedural

requirements of section 1133 denied a full and fair review.

23.   Plaintiff is entitled to discovery and a de novo review of this claim by the

Court as Defendant is not entitled to the protections concerning administrative

review or the administrative record.

24.   Further, Defendants’ conflict of interest materially affected its claim

handling and its decision to deny Plaintiff’s claim.

      WHEREFORE, Plaintiff, Dennis Bogner, requests the following relief

from this Honorable Court:

A.     A declaratory judgment pursuant to ERISA §502(a)(1)(B), 29 USC

1132(a)(1)(B) and 28 USC 2201, declaring Plaintiff is entitled to the group

employee benefits in the proper amounts as set forth in the Plan(s) in effect at

the time benefits became payable and that ALIC has violated the Plan(s) by

failing to pay these benefits.

B.    A full and accurate accounting by Defendant of all computations for

Plaintiff’s employee benefits, in sufficient detail so that Plaintiff may ascertain

that his benefits are being paid in the proper amount.

C.    An order compelling defendant to pay Plaintiff the full amount due him

and to continue such payments for the period set forth in the plan, including

interest and unpaid benefits.
Case 2:19-cv-13574-PDB-MJH ECF No. 3 filed 12/06/19     PageID.12   Page 6 of 6



D.    Reasonable interest, attorney fees and costs, pursuant to ERISA

§502(g)(1), 29 USC 1132(g)(1).

E.    Such other relief as may be deemed just and appropriate.




                                      By:__S:/Patrick Derkacz___________
                                     Serafini, Michalowski, Derkacz &
                                     Associates
                                     PATRICK DERKACZ (P48988)
                                     Attorney for Plaintiff
                                     44444 Mound Road, Suite 100
                                     Sterling Heights, MI 48314
                                     (586) 264-3756

DATED: December 5, 2019
